Citation Nr: 1419180	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  13-24 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Whether an overpayment of non-service-connected disability pension benefits in the amount of $1,374 was properly created.

(The issues of entitlement to service connection for hypertension and cardiovascular disorder other than hypertension, to include arteriosclerotic cardiovascular disease and congestive heart failure with angina/chest pain are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active military duty from August 1969 to September 1975, with subsequent Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.

The Board notes that in an April 2014 decision, the Committee on Waivers and Compromises (COWC) denied the Veteran's request for waiver of recovery of an overpayment of improved pension benefits in the calculated amount of $1,374.00.  He was notified of this action that same month.  The Veteran has not yet submitted a notice of disagreement with the adverse decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Preliminary review of the Veteran's "Virtual VA" file in this case indicates that the overpayment at issue resulted from a retroactive reduction of his nonservice-connected pension benefits, effective March 1, 2012.  The PMC informed the Veteran of the reduction in benefits and his appellate rights in a September 23, 2013, letter.  That letter also notified him that the adjustment in his pension award would result in an overpayment of benefits and that he would be informed of the amount of such overpayment and repayment information.  The original amount of the overpayment was calculated as $1,374.00.  Notice of such indebtedness was sent by the Debt Management Center to the Veteran on October 10, 2013.

In October 2013, the Veteran filed a notice of disagreement challenging the validity of the debt.  A statement of the case (SOC) addressing this issue has not been provided to the Veteran.  In such cases, the appellate process has commenced and the Veteran is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board is required to remand the issue to the AOJ for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided with a SOC on the issue of whether an overpayment of non-service-connected disability pension benefits in the amount of $1,374 was properly created.  They should also be informed of the requirements to perfect an appeal with respect to this issue, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

